DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Status of Claims
Claims 4-5 and 19 have been amended. Claims 1-3, 6-18 and 20-21 are cancelled. Claims 4-5 and 19 are pending.
Status of Previous Rejections
The rejections of Claims 4 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by JP’787 (JP 2004-253787) are maintained.
The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over JP’787 (JP 2004-253787), and further in view of JP’424 (JP 2010-062424, IDS dated 09/28/2017) is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’787 (JP 2004-253787).
Regarding claims 4 and 19, JP’787 teaches a magnetic material comprising zinc added to a Fe-Si alloy powder, and after a heat treatment at 300-1000 ºC, ZnO and mixed oxide containing Zn and Fe are formed at a surface of the magnetic alloy powder (Abstract; Page 2-6; Examples 41-60; Fig. 1), which meets the reaction product limitation recited in claim 4. JP’787 discloses that there is a glass phase between the mixed oxide layer and the glass phase may contain ZnO (Page 2-6; Fig. 1), which meets the grain boundary layer limitation recited in claims 4 and 19.
Regarding the amended feature in claim 4, JP’787 discloses mixing soft magnetic powder with Zn powder (Page 4, last paragraph), which meets the limitation that the Zn and the metal magnetic particles are separate from each other before being mixed together to form the metal magnetic material.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP’787 (JP 2004-253787), and further in view of JP’424 (JP 2010-062424, IDS dated 09/28/2017).
Regarding claim 5, JP’787 teaches a magnetic material comprising zinc added to a Fe-Si alloy powder, and after a heat treatment at 300-1000 ºC, ZnO and mixed oxide containing Zn and Fe are formed at a surface of the magnetic alloy powder (Abstract; Page 2-6; Examples 41-60; Fig. 1), which meets the reaction product limitation recited in claim 4. JP’787 discloses that there is a glass phase between the mixed oxide layer and the glass phase may contain ZnO (Page 2-6; Fig. 1), which meets the grain boundary layer limitation recited in claim 4.
JP’787 does not disclose a coil is formed inside or on a surface of the magnetic body. JP’424 teaches an electronic component with a coil embedded in a molded body comprising Fe-based soft magnetic powder coated with ZnO containing glass ([0009]). JP’424 discloses that the soft magnetic powder may be used to make a power inductor by forming a coil inside the powder compact (Abstract; [0009]). Thus, it would be obvious to one of ordinary skill in the art to make a powder inductor by forming a coil inside the powder compact using the powder of JP’787 would be able to make a power inductor with success as disclosed by JP’424.
Response to Arguments
Applicant’s arguments dated 10/28/2022 have been considered but they are not persuasive.
The applicants argued that the applied references do not disclose that the Zn and the metal magnetic particles are separate from each other before being mixed together to form the metal magnetic material. For example, in JP 787, a soft magnetic metal powder coated with oxidized zinc is used. Therefore, the zinc and the metal magnetic alloy powder are not separate from each other before being incorporated into the metal magnetic powder in JP 787. JP 424 does not remedy these deficiencies.
In response, JP’787 discloses mixing soft magnetic powder with Zn powder (Page 4, last paragraph), which meets the limitation that the Zn and the metal magnetic particles are separate from each other before being mixed together to form the metal magnetic material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733